                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SCOTT JOHNSON,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                         No. C 18-05873 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   JAMES I. ROSENFELD, in his individual and                         ORDER DENYING MOTION
                                                                         14   representative capacity as trustee of the James                   TO DISMISS AND
                                                                              I. and Arlene Helen Rosenfeld Trust; ARLENE                       VACATING HEARING
                                                                         15   H. ROSENFELD, in her individual and
                                                                              representative capacity as trustee of the James
                                                                         16   I. and Arlene Helen Rosenfeld Trust; ELZA
                                                                              HINOSTROZA; and DOES 1–10,
                                                                         17                  Defendants.
                                                                         18                                                    /

                                                                         19                                           INTRODUCTION
                                                                         20          In this action asserting claims under the Americans with Disabilities Act and
                                                                         21   California’s Unruh Civil Rights Act, defendants move to dismiss plaintiff’s state-law claim.
                                                                         22   For the following reasons, the motion is DENIED.
                                                                         23                                             STATEMENT
                                                                         24          Plaintiff Scott Johnson, who had quadriplegia, used a wheelchair for mobility. On
                                                                         25   several occasions in 2017 and 2018, plaintiff visited the Big Basin Café in Saratoga, California.
                                                                         26   During these visits, plaintiff encountered various accessibility barriers in connection with the
                                                                         27   restaurant’s restrooms, dining tables, and transaction counters. Plaintiff initiated this action in
                                                                         28   September 2018, asserting claims under the Americans with Disabilities Act and California’s
                                                                          1   Unruh Civil Rights Act. Defendants now move to dismiss plaintiff’s state-law claim, arguing
                                                                          2   that supplemental jurisdiction over the claim should be declined (Dkt. Nos. 1, 15).
                                                                          3          This order follows full briefing. Pursuant to Civ. L.R. 7-1(b), this order finds the motion
                                                                          4   suitable for submission without oral argument and hereby VACATES the hearing scheduled for
                                                                          5   December 20.
                                                                          6                                               ANALYSIS
                                                                          7          With certain exceptions, “in any civil action of which the district courts have original
                                                                          8   jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are
                                                                          9   so related to claims in the action within such original jurisdiction that they form part of the
                                                                         10   same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §
                                                                         11   1367(a). The district courts may decline to exercise supplemental jurisdiction over a claim if,
United States District Court
                               For the Northern District of California




                                                                         12   among other things, “the claim substantially predominates over the claim or claims over which
                                                                         13   the district court has original jurisdiction” or “in exceptional circumstances, there are other
                                                                         14   compelling reasons for declining jurisdiction.” Id. at § 1367(c)(2), (4). In exercising this
                                                                         15   discretion, district courts should be informed by “values of economy, convenience, fairness, and
                                                                         16   comity.” Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997)
                                                                         17          In addition to a claim under the Americans with Disabilities Act, the complaint asserts a
                                                                         18   claim under California’s Unruh Civil Rights Act. The Unruh Act provides for statutory
                                                                         19   damages and expressly renders an ADA violation a violation of the Unruh Act. Cal. Civ. Code
                                                                         20   §§ 51(f), 52. Supplemental jurisdiction should therefore be exercised over plaintiff’s state-law
                                                                         21   claim because it indisputably arises from a common nucleus of operative facts. Even if one of
                                                                         22   Section 1367(c)’s exceptions applies, there is no reason to decline supplemental jurisdiction
                                                                         23   where, as here, plaintiff’s Unruh Act claim is predicated on his ADA claim. Although filing an
                                                                         24   Unruh Act claim in this action may relieve plaintiff of certain procedural requirements that
                                                                         25   would apply in state court — such as alleging the date of each particular occasion plaintiff
                                                                         26   encountered the specific barriers and stating the number of disability-access lawsuits he has
                                                                         27   filed in the past twelve months — proceeding on identical cases in two courts would be unduly
                                                                         28   inconvenient and would undercut judicial economy by causing wasteful duplication in parallel


                                                                                                                                2
                                                                          1   proceedings. Exercising supplemental jurisdiction remains in the interest of “economy,
                                                                          2   convenience, fairness and comity.”
                                                                          3                                          CONCLUSION
                                                                          4          For the foregoing reasons, defendants’ motion to dismiss plaintiff’s Unruh Act claim is
                                                                          5   DENIED. The hearing set for December 20 is VACATED.
                                                                          6
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: December 13, 2018.
                                                                                                                                     WILLIAM ALSUP
                                                                         10                                                          UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             3
